Citation Nr: 0947710	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 
1963 and February 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2006 by the 
undersigned Veterans Law Judge. 

In December 2006 and March 2009, the Board remanded this 
claim for additional development.  That development having 
been completed, the claim is now ready for appellate review.


FINDING OF FACT

A current stomach disorder is not causally or etiologically 
related to service.


CONCLUSION OF LAW

Service connection for a stomach disorder is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  Under 
the VCAA, when VA receives a claim, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the regional 
office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2007 that fully 
addressed the entire notice element.  The letter informed him 
of what evidence was required to substantiate his claim and 
of his and the VA's respective duties for obtaining evidence.  
Although the letter was not sent prior to the initial 
decision in this matter, the Board finds there was no 
prejudice as the Veteran's claim has been subsequently 
adjudicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in January 2007, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, and VA medical opinions 
and an examination pertinent to the issue on appeal.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for a Stomach Disorder

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
a stomach disorder.  He asserts that he currently experiences 
stomach problems that are related to the stomach problems he 
had during active service.

Service treatment records have been reviewed.  The Veteran's 
enlistment examinations in February 1960 and February 1965 
did not note any digestive abnormalities.  

The Veteran testified that he first experienced stomach 
problems in September 1966 after consuming two or three 
cocktails.  Service treatment records indicate the Veteran 
sought treatment after vomiting approximately one cup of 
bright red blood after a short period of non-grossly bloody 
vomiting for approximately 20 minutes.  The treatment record 
from September 1966 indicates the Veteran reported that the 
vomiting occurred after consuming 5 to 6 mixed drinks and 10 
to 12 beers during the previous night, but that he also had a 
history of heartburn for approximately a year previously.  
The Veteran was admitted to the hospital for 10 days.  A 
chest x-ray and upper gastrointestinal (GI) series were 
normal.  The Veteran admitted to having epigastric pain after 
drinking on several occasions in the past, which was always 
relieved by antacids.  The Veteran was diagnosed with 
gastritis with hemorrhage secondary to alcoholic intake.  The 
Veteran's separation examination from January 1967 did not 
note any abnormalities.  

Post-service treatment records have also been reviewed.  
There are no complaints, symptoms, or treatment for stomach 
problems, until 1993, approximately 26 years after service.  
Indeed, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service (more than ten years), can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Veteran contends that he has experienced a stomach 
disorder since service.  The Board notes that he is competent 
to give evidence about what he experiences; for example, he 
is competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  
However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for over two 
decades following military discharge is more probative than 
his current recollection as to symptoms experienced.  This is 
further borne out by history reported by Dr. Robbins in his 
report of August 2003 when the Veteran was seen when 
attempting to find a gastroenterologist.  At that time, the 
Veteran reported that he had pancreatitis in 1992 due to 
gallstones, and also had a history of recurrent pancreatitis 
and hospitalized in 2001.  He did not report a stomach 
disorder or treatment going back to service.  Continuity has 
not been established, either through competent evidence or 
through his statements.

VA outpatient and private treatment records indicate the 
Veteran has sought treatment on numerous occasions for 
abdominal pain, diarrhea, intermittent epigastric pain, and 
right upper quadrant pain.  VA outpatient records indicate 
that in August 2002, the Veteran had an endoscopic retrograde 
cholangiopancreatography (ERCP) done due to chronic abdominal 
pain.  The esophagus appeared normal in its entirety, as well 
as the stomach, pylorus, and duodenum.  Both the duodenal 
bulb and the second duodenum were entirely normal.  The 
ampulla of Vater appeared normal as well.  

The Veteran returned to a private hospital after experiencing 
nausea, vomiting, and increasing abdominal pain after the 
ERCP in August 2002.  An acute abdominal series showed an 
unremarkable gas pattern without evidence of bowel 
obstruction.  No free fluid was noted and no specific 
abnormalities were identified; however, a computerized axial 
tomography (CT) scan revealed findings that were consistent 
with pancreatitis.  

The Veteran has been diagnosed with gastroesophageal reflux 
disease (GERD), gallstones, pancreatitis, appendicitis, 
gastroenteritis, gastritis, peptic ulcer disease, and 
diverticulitis.  Private records from August 2003 indicate 
the Veteran reported drinking alcohol occasionally and in an 
additional record from August 2003, the Veteran reported 
drinking 5 to 6 beers every weekend.

The Veteran was afforded a VA examination in May 2008.  The 
Veteran indicated that he experiences gnawing or burning pain 
weekly, at night, and that he experiences post-prandial 
symptoms of belching, bloating, and diarrhea that occurs 
within 30 minutes after eating, daily.  The Veteran reported 
that he had one episode of hematemesis in 1966, during 
service, but none since.  The Veteran indicated that he does 
not drink alcohol.  Examination revealed no signs of weight 
loss, malnutrition, or anemia.  There was abnormal tenderness 
and palpation of the epigastric area revealed mild 
tenderness.  An upper gastrointestinal series revealed a 
large sliding hiatal hernia with gastroesophageal reflux and 
evidence of chronic peptic esophagitis.  There was no 
evidence of esophageal ulcerations present and no evidence of 
gastric or peptic ulcer disease.  

The examiner indicated that private medical records were not 
reviewed but opined that it is less likely than not that the 
Veteran's GERD and hiatal hernia is the same as the 
gastritis, which occurred in service due to alcohol ingestion 
at that time.  The rationale provided was that the Veteran 
indicated that he did not currently drink alcohol.

An addendum opinion was obtained in April 2009.  All records 
were reviewed and the examiner opined that it is less likely 
than not that the Veteran's pancreatitis was caused by or is 
a result of active service.  The examiner stated that the 
Veteran was treated for pancreatitis after service, according 
to private records, which is not related to his service.

In July 2009, an additional addendum opinion was obtained.  
The examiner opined that it is less likely as not that the 
Veteran's moderate sigmoid diverticulosis is related to 
service, because there was no incurrence of that disorder 
during service.  

In addition, the examiner opined that it is less likely than 
not that the Veteran's hiatal hernia is related to service 
because there was no incurrence during service.  

Although the Veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board finds that service connection for a stomach 
disorder is not warranted.  No current diagnosis of GERD, 
hiatal hernia, sigmoid diverticulosis, or pancreatitis has 
been causally or etiologically related to any symptoms 
experienced during service.  

However, the VA examiner from July 2009 opined that it is at 
least as likely as not that the Veteran's gastritis is 
related to service because there was incurrence during 
service and the Veteran has a history of chronic alcohol use 
and gastritis.

Although the VA examiner from July 2009 gave a positive nexus 
for gastritis, the Board finds that service connection is not 
warranted for this disorder either.

The Board notes that the law and regulations provide that 
compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 
3.1(n), 3.301(c).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52, 375 (June 9, 1999).  

The Veteran filed his claim in December 2002.  In a case 
where the law is dispositive of a claim on appeal, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The 
Veteran was diagnosed with gastritis with hemorrhage 
secondary to alcoholic intake during service, and the VA 
examiner of July 2009 related the Veteran's gastritis to 
chronic alcohol use.  Therefore, direct service connection 
for gastritis is denied as a matter of law.

However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Court held that a Veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a Veteran's service-
connected disability.  In other words, 38 U.S.C.A. § 1131 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Court defined "primary" as 
meaning an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.

Unfortunately, the Veteran is not eligible to receive 
benefits for gastritis due to alcoholic intake, on a 
secondary basis.  The Veteran is currently only service 
connected for bilateral hearing loss and no evidence of 
record demonstrates that the Veteran's gastritis, due to 
alcoholic intake, resulted from his hearing loss.

On the basis of the above analysis and applicable laws, the 
Board concludes that the Veteran is not entitled to 
compensation for a stomach disorder on a direct basis or as 
secondary to any service-connected disability.


ORDER

Service connection for a stomach disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


